This case had been depending for some time, and at last court there was a verdict and judgment in favor of the defendant.
Several witnesses who had formerly attended, and proved their attendance, did not attend when the cause was tried. There was a motion, that the costs of these witnesses should be stricken cut of the bill of costs.
The taxation of costs is at all times under the control of the Court. Even after it is collected, it may be ordered to be refunded at a subsequent term, if found erroneous.1 The attendance of witnesses, who do not attend the trial, cannot be taxed.
If it were otherwise, witnesses might be summoned only for vexation, and by keeping away at the trial the Court would not be able to ascertain whether they were material or not; in ordinary cases, if a witness is examined on a trial, and he knows nothing of the matter in dispute, his attendance cannot be taxed.
1 See 1 Binn. 12. *Page 425